Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-21-2007

Flake v. US Dept Labor
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2075




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Flake v. US Dept Labor" (2007). 2007 Decisions. Paper 409.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/409


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
NON-PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                   Case No: 04-2075

                                TIMOTHY E. FLAKE,
                                       Petitioner
                                         v.


                          U.S. DEPARTMENT OF LABOR,
                        ADMINISTRATIVE REVIEW BOARD
                                       Respondent

                              New World Pasta Company,
                                            Intervenor
                         (*Pursuant to Clerk's Order of 8/30/06)

                               _____________________

            On Petition for Review from the Administrative Review Board,
                               U.S. Department of Labor
                                ARB Case No.: 03-126
                              _____________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                September 19, 2007

              Before: SLOVITER, SMITH, and GARTH, Circuit Judges

                              (Filed: September 21, 2007)
                              _______________________

                                     OPINION
                              _______________________

SMITH, Circuit Judge.

      Petitioner Timothy E. Flake asks this Court to reverse the decision of the

Administrative Review Board (“ARB”) of the U.S. Department of Labor and hold that
his former employer, New World Pasta Company, was covered by the whistleblower

protection provision of the Sarbanes-Oxley Act. Respondent is the Secretary of the U.S.

Department of Labor.1 The Secretary maintains that Flake’s whistleblower claim was

discharged when New World Pasta emerged from Chapter 11 bankruptcy. New World

Pasta intervened in this case to assert that Flake’s claim was discharged and, in the

alternative, that the ARB’s decision was correct. We will deny the petition.

                                             I.

       In 1999, New World Pasta registered an issue, due in 2009, of 9¼ percent Senior

Subordinated Notes in the principal amount of $160 million with the Securities Exchange

Commission. At all times since the issue, there have been fewer than 300 record holders

of the notes. The indenture agreement governing the notes required New World Pasta to

file a copy of “all quarterly and annual financial information that would be required to be

contained in a filing with the [Securities Exchange] Commission on Forms 10-Q and 10-

K if the Company were required to file such forms,” and “all current reports that would

be required to be filed with the Commission on Form 8-K if the Company were required

to file such reports.” According to the agreement, such filings were to be made “[w]hether

or not [they were] required by the Commission.”

       Flake was employed by New World Pasta as its Corporate Controller and Chief



   1
    The case was filed under the heading Flake v. United States Department of Labor,
Administrative Review Board. However, the Secretary of the Department of Labor is the
respondent in this appeal. The ARB is the entity whose decision Flake asks us to review.
                                             2
Accounting Officer. Flake was suspended by New World Pasta on November 11, 2002.

On January 29, 2003, he filed a complaint with the Occupational Safety and Health

Administration (“OSHA”) pursuant to the whistleblower protection provision of the

Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A (“the Act”). He alleged that New World

Pasta retaliated against him because he had informed his supervisor of material

accounting irregularities. Flake’s employment was terminated on March 21, 2003.

       OSHA investigated Flake’s complaint and, on April 9, 2003, found that New

World Pasta had not violated the Act. See 49 U.S.C. § 42121(b)(2) and 29 C.F.R.

§ 1980.105(a)(2) and (b). On May 12, 2003, Flake filed objections to OSHA’s findings

and requested a hearing before an Administrative Law Judge (“ALJ”). See 49 U.S.C.

§ 42121(b)(2)(A) and 29 C.F.R. § 1980.106(a). On July 7, 2003, the ALJ granted New

World Pasta’s motion for summary decision on the grounds that New World Pasta was

not covered by the whistleblower protection provision of the Act.

       Flake appealed to the ARB on July 21, 2003. On February 25, 2004, the ARB

affirmed the ALJ’s decision and dismissed the complaint. On April 20, 2004, Flake

petitioned this Court for review of the ARB’s decision.2



   2
    The Secretary of the Department of Labor had subject matter jurisdiction over Flake’s
complaint based on 18 U.S.C. § 1514A(b)(1)(A). The Assistant Secretary of OSHA had
responsibility for receiving and investigating whistleblower complaints per Secretary’s
Order 5-2002; Delegation of Authority and Assignment of Responsibility to the Assistant
Secretary for Occupational Safety and Health, 67 Fed. Reg. 65,008 (Oct. 22, 2002). See
also 29 C.F.R. §§ 1980.104 and 1980.105. We have jurisdiction to review the Secretary’s
order under 49 U.S.C. § 42121(b)(4)(A).
                                            3
      On May 10, 2004, New World Pasta filed a voluntary petition for relief under

Chapter 11 of the U.S. Bankruptcy Code in the U.S. Bankruptcy Court for the Middle

District of Pennsylvania. See 11 U.S.C. § 101 et seq. On or about May 27, 2004, Flake

was served with notice of the bankruptcy case by mail. On June 7, 2004, Flake filed a

letter which was construed as a motion for a suggestion of bankruptcy in this Court, and

which was granted on June 22, 2004. The appeal was stayed until either the automatic

stay in the bankruptcy case was lifted or the claims discharged. New World Pasta

emerged from bankruptcy on December 7, 2005. The plan of reorganization discharged

all pre-petition claims against the company and enjoined the prosecution of discharged

claims. See 11 U.S.C. § 1141; 11 U.S.C. § 524.

                                           II.

      Flake asserts that the ARB’s decision that the terms of 18 U.S.C. § 1514A(a) do

not apply to New World Pasta is erroneous. The relevant portions of section 1514A

provide that

      No company with a class of securities registered under section 12 of the
      Securities Exchange Act of 1934 (15 U.S.C. 78l), or that is required to file
      reports under section 15(d) of the Securities Exchange Act of 1934 (15
      U.S.C. 78o(d)), ... may discharge, demote, suspend, threaten, harass, or in
      any other manner discriminate against an employee in the terms and
      conditions of employment because of any lawful act done by the
      employee–(1) to provide information ... regarding any conduct which the
      employee reasonably believes constitutes a violation of section 1341, 1343,
      1344, or 1348, any rule or regulation of the Securities and Exchange
      Commission, or any provision of Federal law relating to fraud against
      shareholders, when the information or assistance is provided to ... (C) a
      person with supervisory authority over the employee....


                                            4
Id. Flake does not contest that New World Pasta does not have a class of securities

registered under section 12 of the Securities Exchange Act. Instead, Flake asserts that

New World Pasta was subject to the whistleblower protection provision in § 1514A(a)

because it had publicly traded debt and it was required to file reports under section 15(d)

of the Securities Exchange Act. New World Pasta asserts that because it had fewer than

300 record holders at the time Flake was hired through his termination, it was not

required to make any filings with the Commission pursuant to section 15(d).

       Flake’s argument that New World Pasta is required to file reports under section

15(d) of the Securities Act of 1934, 15 U.S.C. § 78o(d), is premised on the terms of the

indenture agreement. He asserts that even if New World Pasta was not statutorily required

to file reports, the agreement with its debtholders is sufficient to show that the company

was required to make such filings “under section 15(d).” We do not need to resolve this

question, however, because Flake’s claim was discharged in the bankruptcy proceeding.

       The confirmation order of New World Pasta’s reorganization plan was issued on

November 21, 2005. The order stipulated that

       [A]ll existing Claims against ... the Debtors shall be, and shall be deemed,
       discharged and terminated, and all holders of Claims ... shall be precluded
       and enjoined from asserting against the Debtors ... any other or further
       Claim ... based upon any act or omission, transaction, or other activity of
       any kind or nature that occurred prior to the Effective Date....
                                            * * *
       [E]ach holder ... of a Claim ... shall be deemed to have forever waived,
       released, and discharged the Debtors, to the fullest extent permitted by
       section 1141 of the Bankruptcy Code, of and from any and all Claims,
       rights, and liabilities that arose prior to the Effective Date. Upon the
       Effective Date, all such persons forever shall be precluded and enjoined,

                                             5
       pursuant to section 524 of the Bankruptcy Code, from prosecuting or
       asserting any such discharged Claim against ... the Debtors.

Flake received multiple notices regarding the bankruptcy proceedings. His name and

address appeared on the service lists for the “Notice of Commencement of Chapter 11

Bankruptcy Cases,” dated June 4, 2004; the “Notice of Motion of Debtors for Order

Establishing a Bar Dates For Filing Proofs of Claim and Approving the Manner and

Notice Thereof,” dated August 13, 2004; a notice of various motions by the debtors,

including scheduling a hearing and establishing a hearing for confirmation of the

reorganization plan, dated July 29, 2005; and on “Schedule F–Creditors Holding

Unsecured Non-Priority Claims.”

       As a known creditor of New World Pasta, Flake was entitled to actual written

notice of the bankruptcy filing and bar date for claims. See, e.g., City of New York v. New

York, N.H. & H.R. Co., 344 U.S. 293, 296 (1953); Chemetron Corp. v. Jones, 72 F.3d

341, 346 (3d Cir. 1995). The bankruptcy filings indicate that he was served with the

requisite notice, and he does not suggest otherwise. To the contrary, Flake wrote to this

Court that he had been “informed by counsel for New World Pasta Corporation that they

have filed for bankruptcy,” and expressed his opinion that his “appeal must be stayed

pending the completion of the bankruptcy proceeding.” His letter was construed as a

suggestion of bankruptcy and was accepted. Accordingly, Flake received due process of

law. See, e.g., Jones v. Chemetron Corp., 212 F.3d 199, 209 (3d Cir. 2000) (“[I]f a

potential claimant lacks sufficient notice of a bankruptcy proceeding, due process


                                             6
considerations dictate that his or her claim cannot be discharged by a confirmation

order.”).

       As in Chemetron Corp. v. Jones, “[e]xcept for narrow statutory exceptions not

relevant here, confirmation of the debtor’s reorganization plan discharges all prior claims

against the debtor.” 72 F.3d at 346; see also 11 U.S.C. § 1141(d)(1)(A); 11 U.S.C.

§ 524(a)(2). Flake filed his complaint with OSHA on January 29, 2003, over a year before

New World Pasta’s petition for bankruptcy relief. That complaint constituted a claim

under 11 U.S.C. § 101(5)(A), which was subsequently discharged by the terms of the

reorganization plan for New World Pasta. Because his claim was discharged and he is

statutorily precluded from continuing to prosecute it, we will dismiss Flake’s petition for

review of the ARB’s decision.3




   3
    Alternatively, even if Flake’s claim was not discharged in bankruptcy, our
independent review of the record reveals that the Administrative Review Board was not
clearly erroneous in finding that the whistleblower provision under Section 806 of the
Sarbanes-Oxley Act does not apply to New World Pasta and thus does not make relief
available to Flake. Because there have been fewer than 300 holders of New World Pasta
registered securities since its inception, the company’s duty to file reports under Section
15(d) of the Securities Exchange Act of 1934 was automatically suspended by statute. See
15 U.S.C. § 78o(d). Flake’s arguments regarding the legislative history and public policy
underlying the Sarbanes-Oxley Act are without merit, since 15 U.S.C. § 78o(d) expressly
excludes closely-held companies such as New World Pasta from the Act’s provisions,
which are aimed at widely-held public corporations.